Citation Nr: 1419933	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran disagreed with this decision in September 2010.  He perfected a timely appeal in December 2010.  A videoconference Board hearing was held at the RO in June 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDINGS OF FACT

1.  The Veteran's service personnel records indicate that he served as a heavy tank mechanic during active service

2.  The Veteran's statements concerning in-service exposure to significant acoustic trauma are consistent with the facts and circumstances of his service.

3.  The record evidence indicates that the Veteran currently experiences bilateral hearing loss for VA disability compensation purposes.

4.  Resolving any reasonable doubt in the Veteran's favor, his tinnitus began during active service and he experienced continuous symptomatology due to tinnitus since his service separation.

5.  The record evidence suggests that the Veteran's current bilateral hearing loss and tinnitus are related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for bilateral hearing loss and for tinnitus, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection Claims

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  He specifically contends that he was exposed to significant acoustic trauma while working as a heavy tank mechanic during active service.  He also specifically contends that this in-service exposure caused him to experience diminished hearing and ringing in his ears during service and led to his post-service bilateral hearing loss and tinnitus.


Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Clinically, the threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because tinnitus is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to the Veteran's service connection claim for tinnitus.  By contrast, because bilateral hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's service connection claim for bilateral hearing loss.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background

The Veteran's available service treatment records show that, at his pre-enlistment physical examination in February 1979, prior to his entry on to active service in April 1979, clinical evaluation of the Veteran was normal.  He denied all relevant pre-service medical history.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
15
LEFT
15
15
25
20
15

On the authorized audiological evaluation in September 1982, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
20
LEFT
10
15
20
20
15

On periodic physical examination in May 1984, clinical evaluation of the Veteran was completely normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
15
LEFT
25
25
20
15
10

On the authorized audiological evaluation in September 1984, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
20
LEFT
15
20
20
20
10

No significant threshold shift was noted.

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was M1 Abrams systems mechanic and M60A1 tank systems mechanic.  He also received 9 weeks of training in August 1979 as an M60A1 tank systems mechanic.

The Veteran's enlisted performance records show that he was responsible for maintenance and repairs for multiple U.S. Army M1 tanks.  He also was responsible for training junior mechanics in his unit who also repaired these tanks.  He further was part of an M88 recovery team that assisted in tank operations.

The post-service evidence shows that, on VA audiology examination in June 2010, the Veteran complained of bilateral hearing loss and tinnitus.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported a history of in-service noise exposure "from tanks with hearing protection rarely worn.  Civilian noise exposure was denied."  The Veteran also reported that his constant bilateral tinnitus had begun 5-10 years earlier.  The VA audiologist stated that the Veteran's audiometric test "results were inconsistent and cannot be used for rating purposes...Veteran will have to be retested."

In a July 2010 statement, the Veteran described his in-service exposure to significant acoustic trauma:

During the period[] of September 1979 till December 1981, I was a[n] m60 tank hull mechanic stationed...[in] West Germany.  We would spend a great deal of time with the tanks at the range firing their main guns and the .50 [caliber guns] and coax machine guns.  The mechanics had to be close [to] the firing range in case of a problem.  We had little or no hearing protection and we were exposed to 105-mm main gun blasts.  Also I was part of a[n] m88 recovery crew driving in road marches with the tanks.  Often times we would have to pull the power pack (engine and transmission) out of the vehicle and ground hop (start the engine out of the tank) the pack to perform checks and other diagnostics tests, this would be an extremely loud environment, and this would be almost a daily event.  The tanks and trucks running in the motor pool everyday or out in the field were an extremely excessive amount of noise.

I was stationed at [Fort] Knox...during the period[] of January 1982 till November 1985[.]  I was an M1 tank hull system mechanic (engine systems).  This tank has a turbine engine (jet engine) and working in close proximity of this running power pack is like being next to a jet aircraft.  A lot more time and more diagnostic[] tests were needed for this engine being a computer controlled system and would require a lot more exposure to the engine running (ground hop) out or in the vehicle.  We also would spen[d] a great deal of time on the range so the tanks could fire [their] main guns and other weapon[s] systems, recovery operations, road marches, and the noise of the tanks running and moving around the motor pool was deafening most of the time.  The company also had the Bradley fighting vehicle and we would spend time on the firing range while they fired their 20-mm main gun....

Both of my ears buzz constantly and have been doing so for 10 plus years with a great deal of hearing loss [in] both ears.

On VA audiology examination in July 2010, the Veteran complained of bilateral hearing loss and tinnitus.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported a history of in-service noise exposure "from tanks, engines, and gunfire with hearing protection worn.  Civilian noise exposure was denied."  The Veteran reported that his constant bilateral tinnitus had begun "about 10 years ago."  The VA audiologist stated that the Veteran's puretone thresholds "were not consistent with speech reception thresholds for each ear.  Due to inconsistent results, today's test results should not be used for rating decisions."

In an August 2010 opinion, a VA audiologist opined that the Veteran's bilateral hearing loss was not caused by or a result of his in-service noise exposure.  This audiologist also stated, "Tinnitus is a subjective complaint that cannot be evaluated objectively.  He did report, though, that it began after his time in the military.  There is no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure."

On VA audiology examination in November 2010, the Veteran complained of bilateral hearing loss and tinnitus.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he worked in service as a track vehicle mechanic "where he was exposed to tanks, tank weapons, wheeled vehicles, and diesel engines, with hearing protection at times.  [The Veteran also] states that he was exposed to small arms fire during training, with hearing protection."  He denied any pre-service occupational noise exposure and recreational noise exposure.  He also reported only minimal post-service occupational noise exposure.  He stated that his constant bilateral tinnitus began "in the 1980's with exposure to noise on tank ranges."  The VA audiologist noted the Veteran's prior reported dates of onset for his bilateral tinnitus which differed from what he reported at this examination.  This audiologist stated that the Veteran's audiometric test results "were inconsistent and cannot be utilized for rating purposes.  Pure tone results were not consistent with speech reception or word recognition scores."  This audiologist noted further:

This is the third time [the Veteran] has been scheduled for an audio[logy examination] and [he] has been noncooperative during testing during all three evaluations by two different Audiologists.  During the evaluation today, [the Veteran] was reinstructed numerous times, with use of both insert ear phone and standard headphones, with inconsistent results.  

An opinion regarding hearing loss and/or tinnitus cannot be provided until consistent results are obtained.

On private outpatient treatment in October 2010, the Veteran complained of hearing loss.  His speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.  The audiometric testing results were not interpreted.  The impressions included moderate to severe sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear with "possible hereditary factors."  The private audiologist stated that the Veteran's speech recognition thresholds (SRTs) "do not agree with puretones.  Clinically - communicates better than testing shows."

In November 2010, the Veteran's complaints included tinnitus and hearing loss.  The Veteran had good communication and vocal quality.  His tympanic membranes were within normal limits.  Audiometric testing showed moderate to severe sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.  The private audiologist stated that the Veteran's "SRTs do not agree" with pure tone thresholds.  A history of "noise exposure from tanks in [the] Army" was noted.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.

In June 2012, the Veteran's speech discrimination scores were 80 percent in the right ear and 92 percent in the left ear.  The private audiologist noted that these scores were obtained using the Maryland CNC test.  The impression was bilateral sensorineural hearing loss.

The Veteran testified at his Board hearing later in June 2012 that, during his VA audiology examinations in 2010, he had been unable to hear the words that the VA audiologists had asked him to repeat during hearing testing.  See Board hearing transcript dated June 27, 2012, at pp. 4-6.  He also testified that he had had no problems with the private audiologists who had tested his hearing in 2010 and in 2012, even though they used the same kind of testing set-up that had been used in his VA examinations.  Id., at pp. 7-8.  The Veteran further testified in detail regarding his in-service exposure to significant acoustic trauma.  Id., at pp. 13-15.  He also testified further that he initially experienced both diminished hearing and ringing in his ears during active service.  Id., at pp. 15-16.

In a July 2012 letter, H.W.B, M.D., stated that he had reviewed the Veteran's service treatment records and post-service treatment records.  Dr. H.B. concluded that "the Veteran's current hearing loss is likely caused by military service.  The rationale for my opinion is that [the Veteran] worked as a mechanic for more than six years in the army subjecting him to prolonged noise exposure."  This letter was submitted with a waiver of RO jurisdiction.

Analysis

The Board finds that the evidence supports granting the Veteran's claims of service connection for bilateral hearing loss and for tinnitus on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran has contended that he incurred both of these disabilities as a result of in-service exposure to significant acoustic trauma while working as a U.S. Army heavy tank mechanic and experienced continuous disability due to bilateral hearing loss and tinnitus since his service separation.  The Board agrees.  The record evidence supports the Veteran's assertions regarding in-service exposure to significant acoustic trauma.  His service personnel records clearly show that he worked as a heavy tank mechanic throughout his period of service.  Thus, the Board finds that his statements regarding in-service exposure to significant acoustic trauma while working as a U.S. Army heavy tank mechanic to be credible because they are consistent with the facts and circumstances of his active service. 

The medical evidence also supports finding that the Veteran's bilateral hearing loss and tinnitus are related to active service.  The Board acknowledges initially that, due to inconsistencies in audiometric testing, the results obtained on VA examinations in June, July, and November 2010 were not reported by the VA audiologists who examined the Veteran and cannot be used in adjudicating his claims.  The Veteran's Board hearing testimony persuasively suggests that he could not understand the VA audiologists when they spoke to him during VA audiology examinations conducted in 2010.  His reported inability to understand what was being said to him without reading lips may account for the notation by the VA audiologist in November 2010 that the Veteran was not cooperating in obtaining consistent audiometric testing results.  It is not clear from a review of the record evidence why private audiologists who saw the Veteran in 2010 and in 2012 were able to obtain valid and reportable audiometric testing results and speech discrimination scores, results which apparently could not be obtained on multiple VA audiology examinations conducted in 2010.  In any event, private audiology testing conducted in 2010 and 2012 establishes that the Veteran currently experiences bilateral hearing loss for VA disability compensation purposes because his speech recognition scores on the Maryland CNC test were less than 94 percent.  See 38 C.F.R. § 3.385 (2013).  
 
The Board acknowledges that a VA audiologist opined in August 2010 that the Veteran's bilateral hearing loss was "not caused by or a result of his military noise exposure."  The Board notes in this regard that it is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The VA audiologist provided no rationale in support of her negative nexus opinion in August 2010.  It also is not clear what clinical evidence supported the August 2010 opinion.  The Board finds it especially significant that the same VA audiologist concluded in June and July 2010 that no diagnosis of bilateral hearing loss was possible without consistent audiometric testing results (which could not be obtained at either of these VA examinations) and then concluded in August 2010 that the Veteran's bilateral hearing loss was not related to active service.  Given the foregoing, the Board finds that the August 2010 VA audiologist's opinion is not probative on the issue of whether the Veteran's bilateral hearing loss is related to active service.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that medical opinions must be based on "sufficient facts or data").

The record evidence indicates that the Veteran's bilateral hearing loss and tinnitus arose from a common etiology of in-service noise exposure to significant acoustic trauma while working as a U.S. Army heavy tank mechanic.  The evidence confirms that the Veteran likely was exposed to significant acoustic trauma during active service.  It also indicates that the Veteran experiences current disability due to bilateral hearing loss and tinnitus.  

The Board recognizes that it must resolve any reasonable doubt in the Veteran's favor, to include the date of onset of tinnitus and whether he has experienced continuous disability due to tinnitus since his service separation.  See 38 C.F.R. § 3.102 (2013).  The VA audiologist noted in November 2010 that the Veteran had not reported consistently the onset date of his tinnitus when examined for VA purposes.  By contrast, the Veteran has reported consistently in lay statements and Board hearing testimony that he initially experienced ringing in his ears (or tinnitus) during active service and experienced continuous disability due to tinnitus since his service separation.  The discrepancy between what the Veteran reported to his VA audiologists and what he reported in lay statements and Board hearing testimony may be attributable to his difficulty understanding the instructions given to him by his VA audiologists during VA examinations (as noted above).  Having reviewed the record evidence, and after resolving any reasonable doubt in the Veteran's favor, the Board finds his credible hearing testimony to be more persuasive than what he reported to the VA audiologists who examined him during the pendency of this appeal.  Accordingly, although there is evidence both for and against findings of in-service onset and continuity of symptomatology for tinnitus since service, after resolving any reasonable doubt in the Veteran's favor, the Board finds that he initially experienced tinnitus during active service and experienced continuous disability due to tinnitus since his service separation.  

Dr. H.B. opined in July 2012 that the Veteran's bilateral hearing loss was related to active service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Although Dr. H.B. did not address the contended etiological relationship between the Veteran's current tinnitus and active service, the Board again notes that the Veteran has contended that he incurred both his bilateral hearing loss and tinnitus as a result of in-service exposure to significant acoustic trauma which has been corroborated by a review of his service personnel records.  As the VA audiologist noted in August 2010, "Tinnitus is a subjective complaint that cannot be evaluated objectively."  Having reviewed the record evidence, and after resolving any reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's tinnitus is related to active service because it arose from the same etiology as his bilateral hearing loss which has been attributed to active service.  See 38 C.F.R. § 3.102 (2013).  In summary, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.
 

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


